Title: David Gelston to Thomas Jefferson, 21 April 1814
From: Gelston, David
To: Jefferson, Thomas


          Dear Sir, New York 21st April 1814—
          Perceiving by your note of the 3d instant, that, the seeds I sent to you may be more useful than I had contemplated, and having plenty on hand, which are of the same species, but were taken from a pumpkin of a smaller growth, I do my self the pleasure, to enclose a further supply,
          I will just mention, that I have observed the greatest growth in a potatoe patch of strong new ground, and it appeared to me the moisture of the ground under the potatoe vines contributed greatly to the growth of the plant, a single seed in the situation here described, produced more than in any other way, without apparently injuring the crop of potatoes.—
          very sincerely & truly your’sDavid Gelston
        